Appeal by the defendant from a resentence of the Supreme Court, Queens County (Buchter, J.), imposed October 18, 2005, after a hearing, upon his conviction of criminal possession of a controlled substance in the first degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The defendant moved for resentencing under the Drug Law Reform Act of 2004 (see L 2004, ch 738, § 23). The Supreme Court granted the motion and imposed a determinate term of 15 years’ imprisonment with 5 years post-release supervision (see Penal Law § 70.71 [2] [b] [i]; § 70.45 [2]).
The resentence imposed by the Supreme Court was not excessive (see People v Delgado, 80 NY2d 780 [1992]; People v Suitte, 90 AD2d 80 [1982]). The fact that the defendant’s resentence was greater than one the People would have agreed to had he elected to comply with the terms of the resentence negotiation does not establish his entitlement to a lesser sentence (cf. People v Pena, 50 NY2d 400, 411-412 [1980], cert denied 449 US 1087 [1981]; People v Garcia, 46 AD3d 573, 573-574 [2007]). Spolzino, J.P, Covello, Dickerson and Eng, JJ., concur.